IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


BRIAN WALLACE,

             Appellant,

 v.                                                    Case No. 5D18-279

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 27, 2018

Appeal from the Circuit Court
for Sumter County,
William H. Hallman, III, Judge.

James S. Purdy, Public Defender, and
Danielle Renee Rufai, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Appellant’s judgment and sentence. However, as the State properly

concedes, the trial court was without jurisdiction to rule on Appellant’s Florida Rule of

Criminal Procedure 3.800(c) motion while his direct appeal was pending. See, e.g.,

Liranzo-Cruzata v. State, 6 So. 3d 114 (Fla. 2d DCA 2009); Mowatt v. State, 963 So. 2d
348 (Fla. 4th DCA 2007). We therefore reverse the order denying Appellant’s rule

3.800(c) motion and remand for the trial court to enter a new order on Appellant’s

aforementioned motion.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.




EVANDER, BERGER and WALLIS, JJ., concur.




                                        2